Citation Nr: 0501016	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1969 and from December 1969 to February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
In August 2004, the veteran testified at a Travel Board 
hearing at the RO.  The transcript of the hearing has been 
associated with the claims file.


REMAND

The veteran filed his claim to reopen in January 2002.  
Previously, in a September 1999 decision, the RO denied the 
veteran's original service-connection claim because the 
evidence of record failed to show that he had been medically 
diagnosed with PTSD.  The veteran did not appeal the RO's 
September 1999 decision and, therefore, it is final.

At the August 2004 Travel Board hearing, the veteran 
testified that he had received recent VA psychiatric 
treatment.  He specifically mentioned treatment at the 
Saginaw, Michigan, VA Medical Center.  The Board notes that 
VA treatment records subsequent to August 2002 from this 
facility are not of record.  Based on the veteran's 
testimony, it appears that these VA psychiatric treatment 
records may show that the veteran has been diagnosed with 
PTSD.

Further, the veteran also testified that he had received some 
VA treatment in the late 1970s or possibly in 1980.  The 
Board observes that although it appears that the RO requested 
some VA treatment records in 1975, there is no specific 
request for such records dated in the late 1970s or 1980.  
Given such factors, the Board must remand the case to make an 
attempt to obtain such records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004); Bell v. Derwinksi, 2 
Vet.App. (1992).  

During the hearing, the veteran also submitted evidence 
directly to the Board.  The veteran specifically indicated 
that he was not waiving initial RO consideration of such 
evidence.  Although this evidence appears to be duplicative 
of previously considered evident, the RO should readjudicate 
the veteran's claim to reopen considering any additional 
evidence obtained pursuant to this REMAND and the evidence 
submitted at the hearing.  See 38 C.F.R. § 19.31; Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed.Cir. 2003).

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain copies of the 
veteran's relevant psychiatric outpatient 
and inpatient treatment records dated from 
August 2002 to the present, from the 
Saginaw, Michigan, VA Medical Center.  

2.  The RO should also ask the veteran to 
identify any other post-service VA and 
non-VA medical evidence documenting 
treatment for PTSD.  This includes, but is 
not limited to, any VA treatment records 
dated from the late 1970s or 1980, and 
since the RO's final decision in September 
1999.  The RO should then obtain copies of 
the related medical records.  If these 
records are not available, the RO should 
notify the veteran.  

3.  Then, in light of any additional 
evidence obtained pursuant to the 
foregoing instructions, the RO should 
readjudicate whether new and material 
evidence has been submitted to reopen the 
issue of service connection for PTSD.  If 
the claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran, and he should be given an 
opportunity to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




